Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 June 2021 has been entered.
 
Response to Amendment
The amendment filed on 23 June 2021 has been entered and fully considered.  
Claims 1-6, 8, 11-19 are pending, of which claims 8, 11-13 are withdrawn. 
The amendment is fully supported by the specification.

Response to Arguments
Applicant’s arguments filed 23 June 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  Please insert a semicolon at the end of line 13, after the limitation, “determining prices to be paid to owners of the radio resources depending on the acquired amounts of usage of the radio resources...” Appropriate correction is required.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) are: a communication condition acquirer that acquires in claim 18.
The specification in paragraph 0044 describes a CPU, which includes a communication condition acquisition unit. However, the examiner was unable to find the algorithm that would perform the function of this unit. See 35 USC 112 rejection below.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 limitation “communication condition acquirer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification in paragraph 0044 describes a CPU which includes a communication condition acquisition unit. However, the examiner was unable to find the algorithm that would perform the functions of this unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IUS 2010/0135214 A1 to ISHIZU et al. in view of US 2011/0176433 A1 to MONOGIOUDIS, and further in view of JP2005167945A to TETSUYA, cited in the IDS submitted April 21, 2021.
Regarding Claim 1, Ishizu discloses A radio resource management method in a management apparatus for managing a wireless network including radio resources provided by owners, the radio resource management method comprising (Fig. 2; Fig. 6 -- 20 wireless communication management server; para 0067 -- mobile phone operators):  
5managing radio resource information about the radio resources (para 0028, 0065 -- server can select base station, aggregate links); 
acquiring, from a terminal device which uses the radio resources for communication, communication conditions representing conditions in the communication (para 0030 -- communication condition information from terminal); and 
controlling the radio resources used by the terminal device for 10communication based on the radio resource information and the communication conditions (para 0031 -- determines connection based on communication condition information and base station information).  
Although Ishizu does not specifically disclose acquiring amounts of usage of the radio resources from the base stations; and determining prices to be paid to owners of the radio resources depending on the acquired amounts of usage of the radio resources, these limitations are considered obvious over Monogioudis.
In particular, Monogioudis discloses acquiring amounts of usage of the radio resources from the base stations; determining prices to be paid to owners of the radio resources depending on the acquired amounts of usage of the radio resources (Fig. 3 -- s325 and s330; Fig. 5 -- s530 and s535; para 0010, 0012 -- determines price quantity based on amount of resourced used at communication node).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the radio resource management method of Ishizu to include resource price information as disclosed by Monogioudis, because such limitations are well known in the art and commonly used to determine the optimal amount of and prices for resources to be used (Monogioudis para 0065, 0066).

Kandeda discloses acquiring investment ratios of a plurality of joint investors; and determining prices obtained by multiplying an amount of usage of a first radio resource by the investment ratios of the plurality of joint investors as prices for the plurality of joint investors, wherein the first radio resource is a radio resource in which the plurality of joint investors jointly invest, and wherein the first radio resource is a frequency band permitted to be used depending on an investment (para 0007 -- distributes share of revenue according to cost-sharing ratio of total resources by each business (i.e. joint investor; para 0052 -- various service providers; para 0056 -- ratio of cost of resources based on number of ISPs; para 0058, 0059 -- calculates share of each ISP based on number of resources/subscribers; para 0064 -- calculates share for each service provider). The radio resource being a frequency band is disclosed by Ishizu (para 0069).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Ishizu and Kandeda to include pricing based on investment ratios because such limitations are notoriously well known in the art and allow open connections between a plurality of operators/investors which allow cost and incoming sharing and also allow wireless access anywhere. Such limitations allow funds to be collectively used, with less risk, and to pool resources together, as well as to improve the user experience by increasing regional coverage and providing more services (Kandeda para 0006, 0009, for example). 
Regarding Claim 2, Ishizu, Monogioudis, and Kaneda disclose the radio resource management method according to claim 1. Ishizu further discloses wherein the radio resource information includes information about 15communication performance of the radio resources (para 0057 -- network statistics are monitored (see also Fig 6 depicting monitoring of link information from each AP)).  
Regarding Claim 3, Ishizu, Monogioudis, and Kaneda disclose the radio resource management method according to claim 2. Ishizu further discloses wherein the radio resources include a base station device wirelessly connected to the terminal device (Fig 6 depicting monitoring of link information from each AP), and 20wherein the information about communication performance of the radio resources includes at least one of a range of a transmission output transmittable by the base station device and a transmittable frequency band (para 0060 -- considers band required by mobile device when connecting an access point; para 0114 -- band of access point).  
Regarding Claim 15, Ishizu, Monogioudis, and Kaneda disclose the radio resource management method according to claim 1. Ishizu further discloses 22AFDOCS/21354055.1wherein the radio resources information include information about a service provided to the terminal device (para 0113 -- quality of service needed, depending on application).  
Regarding Claim 16, Ishizu, Monogioudis, and Kaneda disclose the radio resource management method according to claim 1. Ishizu further discloses 5wherein the radio resources information include service information about services provided to other radio resources (para 0115 -- usable band at other access points).  
Claim 18 recites the management apparatus that performs the method of claim 1, and is therefore rejected for the same reasons, because it includes similar limitations.
Regarding Claim 19, Ishizu discloses 25IshisA wireless communication system comprising: a wireless network including radio resources provided by owners; a terminal device that performs communication using (Fig. 2 -- depicting a wireless network including a management server, access points, and terminal device; para 0067 -- mobile phone operators); and 
a management apparatus that manages radio resource information 30about the radio resources (Fig. 2; Fig. 6 -- 20 wireless communication management server; para 0028 and 0065 -- server can select base station, aggregate links), 
acquires, from the terminal device, communication conditions representing conditions in the communication (para 0030 -- communication condition information from terminal), 
controls the radio 23 AFDOCS/21354055.1resources used by the terminal device for communication on a basis of the radio resource information and the communication conditions (para 0031 -- determines connection based on communication condition information and base station information).
Although Ishizu does not disclose acquires amounts of usage of the radio resources from the radio resources, and determines prices to be paid to owners of the radio resources depending on the acquired amounts of usage of the radio resources, these limitations are considered obvious over Monogioudis.
In particular, Monogioudis discloses acquires amounts of usage of the radio resources from the radio resources, and determines prices to be paid to owners of the radio resources depending on the acquired amounts of usage of the radio resources (Fig. 3 -- s325 and s330; Fig. 5 -- s530 and s535; para 0010, 0012 -- determines price quantity based on amount of resourced used at communication node).
Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the radio resource management method of Ishizu to include resource price information as disclosed by Monogioudis, because such limitations are well known in the art and commonly used to determine the optimal amount of and prices for resources to be used (Monogioudis para 0065, 0066).
Although neither specifically discloses acquires investment ratios of a plurality of joint investors, and determines prices obtained by multiplying an amount of usage of a first radio resource by the investment ratios of the plurality of joint investors as prices for the plurality of joint investors, wherein the first radio resource is a radio resource in which the plurality of joint investors jointly invest, and wherein the first radio resource is a frequency band permitted to be used depending on an investment, these limitations are considered obvious over Kandeda.
Kandeda discloses acquires investment ratios of a plurality of joint investors, and determines prices obtained by multiplying an amount of usage of a first radio resource by the investment ratios of the plurality of joint investors as prices for the plurality of joint investors, wherein the first radio resource is a radio resource in which the plurality of joint investors jointly invest, and wherein the first radio resource is a frequency band permitted to be used depending on an investment (para 0007 -- distributes share of revenue according to cost-sharing ratio of total resources by each business (i.e. joint investor; para 0052 -- various service providers; para 0056 -- ratio of cost of resources based on number of ISPs; para 0058, 0059 -- calculates share of each ISP based on number of resources/subscribers; para 0064 -- calculates share for each service provider). The radio resource being a frequency band is disclosed by Ishizu (para 0069).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Ishizu and Kandeda to include pricing based on investment ratios because such limitations are notoriously well known in the art and allow open connections between a plurality of operators/investors which allow cost and incoming sharing and also allow wireless access anywhere. Such limitations allow funds to be collectively used, with less risk, and to pool resources together, as well as to improve the user experience by increasing regional coverage and providing more services (Kandeda para 0006, 0009, for example). 

.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizu in view of Monogioudis, and further in view of Kandeda and US 2010/0248638 A1 to HARADA et al.
Regarding Claim 4, Ishizu, Monogioudis, and Kaneda disclose the radio resource management method according to claim 2. Although Ishizu, Monogioudis, and Kaneda do not specifically disclose 25wherein the radio resource information includes communication states of the radio resources, the method further comprising acquiring the communication states of the radio resources from the radio resources, these limitations are considered obvious over Harada.
In particular, Harada discloses wherein the radio resource information includes communication states of the radio resources, the method further comprising acquiring the communication states of the radio resources from the radio resources (para 0127 -- the interference amount is measured and is transmitted; para 0222 -- interference caused by base station to other base stations; para 0271 -- received interference is measured; see also para 0291).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Ishizu, Monogioudis, and Kaneda to include obtaining communication state information, in order to allow resources to be shared by centrally managing the frequency usage and determining whether effective and quality transmissions can be conducted (see Harada, para 0004). Such limitations allow the network to “effectively utilize radio resources and improve frequency utilization efficiency while suppressing interference with other surrounding radio stations” (Harada para 0043).
Regarding Claim 5, Ishizu, Monogioudis, Kaneda, and Harada disclose the 30IzIradio resource management method according to claim 4. Harada further discloses wherein the communication states include interference degrees of AFDOCS/21354055.1signals transmitted and received by the radio resources (para 0127 -- the interference amount is measured and is transmitted; para 0222 -- interference caused by base station to other base stations; para 0271 -- received interference is measured; see also para 0291).
Regarding Claim 6, Ishizu, Monogioudis, Kaneda and Harada disclose the radio resource management method according to claim 4. Harada further discloses wherein the controlling includes allocating a radio resource which 5satisfies the communication conditions to the terminal device on the basis of the information about communication performance of the radio resources and the communication states of the radio resources (para 0004 -- allow resources to be shared by centrally managing the frequency usage and determining whether effective and quality transmissions can be conducted; para 0131 -- allocates frequency band that has desired bandwidth; para 0135 -- centrally manages information on radio communications conditions). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizu in view of Monogioudis  and Kaneda, and further in view of US 2015/0163659 A1 to TULI et al.
Regarding Claim 14, Ishizu, Monogioudis, and Kaneda disclose the radio resource management method according to claim 1. Ishizu, Monogioudis, and Kaneda do not expressly disclose wherein the radio resources provided by the owners include a radio resource lent by the owners to the manager of the management apparatus. However, these limitations are considered obvious over Tuli.
In particular, Tuli discloses wherein the radio resources provided by the owners include a radio resource lent by the owners to the manager of the management apparatus (para 0063 -- agreements that allow service providers to share network resources). 
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Ishizu, Monogioudis, and Kaneda to allow service providers to borrow or loan resources to each other, because such limitations are notoriously well known in the art and commonly used in the art. There are a limited number of ways that service providers are able to efficiently increase network capacity, and borrowing resources from another service provider is one of those limited number of ways and would therefore have been obvious to try.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizu in view of Monogioudis and Kandeda, and further in view of US 2013/0260777 A1 to GORMLEY et al.
Regarding Claim 17, , Ishizu, Monogioudis, and Kaneda disclose the radio resource management method according to claim 16, but do not specifically disclose wherein the services information includes at least one of information about provision of installation places for other radio resources, information about maintenance of the radio resources, and information about power supply to the radio resources. However, these limitations are considered obvious over Gormley. 
In particular, Gormley discloses the services information includes at least one of information about provision of installation places for other radio resources, information about maintenance of the radio resources, and information about power supply to the radio resources (para 0005 -- information about interference and power for neighboring cells; para 0007 -- determining distribution of power resources for reference cell and neighboring cells).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the radio resource management method of Ishizu, Monogioudis, and Kaneda to include information regarding power, because such limitations are well known in the art and commonly used to improve network performance by dynamically allocating power (Gormley para 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA NAVAR/Primary Examiner, Art Unit 2643